            Case 3:17-cv-00251-VC Document 286 Filed 04/01/19 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  DESIDERO SOTO, et al.,                               Case No. 17-cv-00251-VC
                   Plaintiffs,
                                                       ORDER DENYING MOTION FOR
             v.                                        PRELIMINARY APPROVAL OF
                                                       SETTLEMENT
  O.C. COMMUNICATIONS, INC., et al.,
                                                       Re: Dkt. No. 284
                   Defendants.



          The motion for preliminary approval is denied. This is so for at least three reasons, all of

which seem to be common problems with wage and hour settlements – particularly those

involving both state law claims and FLSA claims – brought on behalf of workers in multiple

states.

          1. The settlement group includes a class of California workers, a class of Washington

workers, and a collective of workers who are covered by the FLSA. This FLSA group includes
workers from California and Washington (so those people are members of both a state law class

and the FLSA collective). But the FLSA group also includes workers from other states, and no

state law claims are being asserted on behalf of those workers. The members of the California

and Washington classes are, under the settlement agreement, entitled to triple the recovery per

week of work performed as the members of the FLSA collective. But this would only make

sense if the FLSA collective members from the other states were not leaving money on the table

that could be recovered through state law claims. Counsel for the plaintiffs have provided no

analysis of what those workers could potentially recover under state law, leaving the Court to
          Case 3:17-cv-00251-VC Document 286 Filed 04/01/19 Page 2 of 2




guess whether the FLSA collective members from other states are being shortchanged.1

       2. Nor have Counsel for the plaintiffs offered any meaningful explanation for the decision

to give workers from Washington the same recovery per week of work as the workers from

California. At least at first glance, it appears California law entitles workers to a greater recovery

for the violations than Washington law does. Without a clear explanation and careful analysis of

the differences in potential recovery between the California and Washington workers, the Court

cannot approve this aspect of the allocation.

       3. This is a case in which the alleged wage and hour violations appear to have substantial

merit. They also appear to be systemic. In such cases, although a substantial discount may still

occasionally be justified, it’s difficult for a court to swallow such a discount without at least

receiving some assurance – perhaps through a prospective relief provision in the settlement

agreement or perhaps through an explanation of how the defendant’s practices have changed –

that the violations are not likely to recur. The motion for preliminary approval in this case

contains no such assurance.



       IT IS SO ORDERED.

Dated: April 1, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge




1
  It’s not clear from the papers whether the parties intended for the FLSA collective members to
release their state law claims as a condition of cashing their settlement checks. If so, the
allocation seems per se inappropriate, at least insofar as those workers would be able to recover
more through state law claims. If not, then at an absolute minimum, any FLSA collective
member would need to be clearly notified that they are not releasing state law claims and that
there may be a greater recovery under those claims (although one could imagine arguments that
even such a notice would not justify such a disparity between the class members and the FLSA
collective members, given the remote possibility that the collective members would ever pursue
separate state law claims).


                                                  2
